Per Curiam.

It was decided in the case of Jackson, ex dem. Griffiths, (4 Term Rep. 465.) that in every case of the service of a notice, leaving it at the dw.elling-house of the party, was to be considered as a personal service, for every purpose, except to bring the party into contempt. We consider the declaration as having been personally served on the defendant, on the lpth May, and that the defendant was bound to plead in 20 days thereafter. The default was, therefore, regularly entered; and the affidavits do not disclose equitable grounds sufficient to induce the court to interfere and set aside the default upon terms. The offer of the plaintiff to waive the default, was reasonable ; but the defendant chose to rest himself upon what he conceived to be the rule of practice as to the-service of notices.
Rule refused.